  Case 1:20-cr-00126-LMM-JSA Document 66 Filed 12/08/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

                                                             :
UNITED STATES OF AMERICA,                :
                                         :
             v.                          : CRIMINAL CASE NO.:
                                         : 1:20-CR-00126-LMM-JSA
THOMAS ADDAQUAY (1),                     :
NANA   ADDAQUAY    (2)               and :
SACOYA LYONS (3),                        :
                                         :
                    Defendants.          :

                                         ORDER

      For good cause shown, and with no opposition from the Government, the

pending motions to continue the motions deadline and pretrial conference, [docs.

63 and 65], are GRANTED.

      Pretrial motions are now due on or before January 4, 2021 and the Pretrial

Conference scheduled for December 9, 2020 is rescheduled for Wednesday,

January 6, 2021 at 9:30 a.m. This extension is necessary and will give defense

counsel additional time to review discovery, meet with their clients and determine

if any pretrial motions are necessary.

      The time between December 8, 2020 and January 6, 2021 is excluded from

Speedy Trial Act calculations for the reasons set out above, pursuant to 18 U.S.C.

' 3161(h)(7)(A) and (B)(I) and (iv), because the Court finds that the ends of justice


                                           1
  Case 1:20-cr-00126-LMM-JSA Document 66 Filed 12/08/20 Page 2 of 2




served by granting the continuance outweigh the defendants= and the public=s right

to a speedy trial.

       The Court is aware that co-defendant Thomas Addaquay has filed a pretrial

motion, but for continuity of the case, the Court adopts the same schedule for all

defendants in this matter.

       IT IS SO ORDERED this 8th day of December, 2020.




                                       ___________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
